 

CareView Communications, Inc. 8-K [crvw-8k_071018.htm]

 

Exhibit 10.48

 



 

 

HEALTHCOR PARTNERS FUND, L.P.

 

ALLONGE NO. 2 TO SENIOR SECURED CONVERTIBLE NOTE

(issued January 16, 2014)

 

July 10, 2018

 

This Allonge No. 2 to Senior Secured Convertible Note (this “Allonge”) shall be
affixed to that certain Senior Secured Convertible Note dated January 16, 2014
(as amended by Allonge No. 1 to Senior Secured Convertible Note dated June 26,
2015, the “Note”), issued in the original aggregate principal amount of
$2,329,000, made by CareView Communications, Inc., a Nevada corporation (the
“Company”), and payable to the order of HealthCor Partners Fund, L.P. (the
“Holder”), and shall become a permanent part thereof and shall amend each such
Note as provided herein.

 

1.

Amendment to Legend. The Note is hereby amended to insert the following
paragraph at the end of the legend on the cover page thereof:

 

“IN ADDITION, THE RIGHTS AND REMEDIES GRANTED to THE HOLDER PURSUANT TO THIS
NOTE, THE LIEN AND SECURITY INTEREST GRANTED TO HealthCor Partners Fund, L.P., a
Delaware limited partnership, as AGENT for the Investors under the Security
Agreement (“AGENT”) SECURING THIS NOTE AND THE EXERCISE OF ANY RIGHT OR REMEDY
BY THE HOLDER OR AGENT RELATING TO THIS NOTE ARE further SUBJECT TO THE
PROVISIONS OF SECTIONS 3 AND 4 OF THE NINTH AMENDMENT, DATED AS OF JULY 10,
2018, TO THE PURCHASE AGREEMENT (AS DEFINED HEREIN).”

 

2. 

Amendment to Payment Priorities. Section 2(f) of the Note is amended and
restated in its entirety as follows:

 

“(f)

This Note is one of a series of notes issued by the Company pursuant to the
Purchase Agreement. Such Notes are referred to herein as the “Notes,” and the
holders thereof (including the Holder) are referred to herein as the
“Investors.” The Notes initially issued in calendar years 2011 and 2012 are
senior in right of payment to the Notes initially issued after calendar year
2012 (including this Note, the “Subsequent Tranche Notes”), as more fully set
forth in the Purchase Agreement. The right of an Investor to receive payments of
Principal and Interest under this Note shall be pari passu with the rights of
the other Investors to receive payments of Principal and Interest under their
respective Subsequent Tranche Notes, and the Company covenants that any payments
made by it with respect to the Subsequent Tranche Notes shall be made pro rata
among the Investors determined based on the ratio of the outstanding balance of
Principal and Interest under each Subsequent Tranche Note divided by the
aggregate outstanding balance of Principal and Interest under all Subsequent
Tranche Notes.  By the Holder’s acceptance of this Note, the Holder agrees to
the foregoing.”

 

3.

Amendment to Required Share Reserve Amount. Section 8(a) of the Note is amended
and restated in its entirety as follows:

 

“(a) 

Reservation. The Company shall at all times reserve out of its authorized and
unissued shares of Common Stock a number of shares of Common Stock equal to 100%
of the Conversion Rate with respect to the full Conversion Amount of this Note,
solely for the purpose of effecting the conversion of this Note (the “Required
Reserve Amount”).”

 

4.

No Further Amendments; Authorization to Affix to Note. Except as specifically
amended hereby, the Note shall remain in full force and effect. The Company
hereby authorizes each Holder to affix this Allonge to its Note and it shall for
all purposes henceforth be part of the Note.

 

 

[Signature page follows]

 

 

 

   

 

 

 

Exhibit 10.48

 

 

 

IN WITNESS WHEREOF, the Company has caused this Allonge to be executed by its
officer thereunto duly authorized, as of the date first above written.

 

 



  COMPANY:       CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation          
By: /s/ Steven Johnson     Name: Steven Johnson   Title: Chief Executive Officer

 



AGREED AND ACCEPTED:       HOLDER:       HEALTHCOR PARTNERS FUND, L.P.   By:
HealthCor Partners Management, L.P., as Manager   By: HealthCor Partners
Management, G.P., LLC, as General Partner           By: /s/ Jeffrey Lightcap    
Name: Jeffrey Lightcap   Title: Senior Managing Director  





 

 

 



[Signature Page to Allonge No. 2 to CareView Communications, Inc. Secured
Convertible Note
issued January 16, 2014 (HCP Fund)] 

 



   

 